United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 97-3112
                                    ___________

Robert L. Straitt,                  *
                                    *
         Appellant,                 *
                                    * Appeal from the United States
    v.                              * District Court for the
                                    * District of Minnesota.
Commonwealth of Massachusetts,      *    [UNPUBLISHED]
                                    *
         Appellee.                  *
                               ___________

                          Submitted: December 4, 1997

                                Filed: December 10, 1997
                                    ___________

Before WOLLMAN, LOKEN, and HANSEN, Circuit Judges.
                          ___________

PER CURIAM.

      Robert L. Straitt appeals from the district court’s1 order dismissing his civil
action. First, we deny Straitt’s motions for contempt. Second, having carefully
reviewed the record and Straitt’s brief, we conclude that dismissal was proper and that
an extended opinion is not necessary. Accordingly, the judgment is affirmed. See 8th
Cir. R. 47B.


      1
       The Honorable Richard H. Kyle, United States District Judge for the District of
Minnesota, adopting the report and recommendation of The Honorable Franklin L.
Noel, United States Magistrate Judge for the District of Minnesota.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-